           Case 2:19-cr-00133-APG-VCF Document 222 Filed 11/25/20 Page 1 of 5




     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Quentin Armstrong
 6
                           UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8                                       )
                                         )
 9                                       )
     UNITED STATES OF AMERICA,           ) CASE NO: 2:19-cr-00133-APG-VCF
10              Plaintiff,               )
                                         ) STIPULATION TO CONTINUE
11                                       ) CHANGE OF PLEA HEARING
                vs.                      )
12                                       ) (First Request)
     QUENTIN ARMSTRONG,                  )
13                                       )
               Defendant.                )
14                                       )
                                         )
15                                       )
                                         )
16
17          IT IS HEREBY STIPULATED AND AGREED by QUENTIN ARMSTRONG, by

18   and through his attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by

19   and through KEVIN D. SCHIFF, ESQ., Assistant United States Attorney, that the change of

20   plea hearing currently scheduled for December 2, 2020, be vacated and continued for not

21   fewer than 45 days to a date and time that is convenient to this Honorable Court. The request

22   for a continuance is based upon the following:

23          1.      Due to safety issues and closures related to the coronavirus, COVID-19, the
                    parties request that the change of plea hearing in this matter be continued.
24
                    On March 19, 2020, the Chief Judge of the United States District Court for
25                  the District of Nevada issued Temporary General Order 2020-04, which
                    stressed the need to eliminate in-person court appearances. Although
26                  Temporary General Order 2020-05 provides limited circumstances in which
                    a change of plea hearing may be conducted via video conference, the parties
27
                    in this case submit that the interests of justice will be best served by
28                  continuing the change of plea hearing in this case. On September 25, 2020,



                                                      1
           Case 2:19-cr-00133-APG-VCF Document 222 Filed 11/25/20 Page 2 of 5




                   the Chief Judge extended Temporary General Order 2020-05 until December
 1
                   28, 2020.
 2
            2.     Defense Counsel for Defendant Armstrong has spoken with his client, who
 3                 is in custody, and Mr. Armstrong does not oppose the continuance.
 4
            3.     Defense Counsel has spoken to Assistant United States Attorney, Kevin D.
 5                 Schiff, and the Government has no objection to the continuance.

 6          4.     The additional time requested herein is not sought for purposes of delay.
 7
            5.     Additionally, denial of this request for continuance could result in a
 8                 miscarriage of justice.
 9          6.     Pursuant to Temporary General Order 2020-03, the additional time requested
10                 by this Stipulation is excludable in computing the time within which the trial
                   herein must commence pursuant to the Speedy Trial Act, Title 18, United
11                 States Code, Section 3161(h)(7)(A), considering the factors under Title 18,
                   United States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
12
13
     DATED: November 24, 2020
14
     Respectfully submitted,
15
16   /s/ James A. Oronoz        .                /s/ Kevin D. Schiff
17   James A. Oronoz, Esq.                       Kevin D. Schiff, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
18   1050 Indigo Drive, Suite 120                501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89145                     Las Vegas, Nevada 89101
19   Attorney for Quentin Armstrong              Attorney for the United States of America
20
21
22
23
24
25
26
27
28


                                                    2
           Case 2:19-cr-00133-APG-VCF Document 222 Filed 11/25/20 Page 3 of 5



     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
     Oronoz & Ericsson, LLC
 2   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 3   Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Quentin Armstrong
 6
                               UNITED STATES DISTRICT COURT
 7
                            DISTRICT OF NEVADA
 8                                 ***
                                     )
 9                                   )
                                     )
10   UNITED STATES OF AMERICA,       ) CASE NO: 2:19-cr-00133-APG-VCF
                Plaintiff,           )
11                                   )
                                     ) ORDER
12              vs.                  )
                                     ) (First Request)
13   QUENTIN ARMSTRONG,              )
               Defendant.            )
14                                   )
                                     )
15                                   )
                                     )
16                                   )
17
                                        FINDINGS OF FACT
18
19           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
20   Court finds:
21
            1.      Due to safety issues and closures related to the coronavirus, COVID-19, the
22                  parties request that the change of plea hearing in this matter be continued.
23                  On March 19, 2020, the Chief Judge of the United States District Court for
                    the District of Nevada issued Temporary General Order 2020-04, which
24                  stressed the need to eliminate in-person court appearances. Although
                    Temporary General Order 2020-05 provides limited circumstances in which
25                  a change of plea hearing may be conducted via video conference, the parties
26                  in this case submit that the interests of justice will be best served by
                    continuing the change of plea hearing in this case. On September 25, 2020,
27                  the Chief Judge extended Temporary General Order 2020-05 until December
                    28, 2020.
28


                                                    3
           Case 2:19-cr-00133-APG-VCF Document 222 Filed 11/25/20 Page 4 of 5




            2.      Defense Counsel for Defendant Armstrong has spoken with his client, who
 1
                    is in custody, and Mr. Armstrong does not oppose the continuance.
 2
            3.      Defense Counsel has spoken to Assistant United States Attorney, Kevin D.
 3                  Schiff, and the Government has no objection to the continuance.
 4
            4.      The additional time requested herein is not sought for purposes of delay.
 5
            5.      Additionally, denial of this request for continuance could result in a
 6                  miscarriage of justice.
 7
            6.      Pursuant to Temporary General Order 2020-03, the additional time requested
 8                  by this Stipulation is excludable in computing the time within which the trial
                    herein must commence pursuant to the Speedy Trial Act, Title 18, United
 9                  States Code, Section 3161(h)(7)(A), considering the factors under Title 18,
10                  United States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

11                                      CONCLUSION OF LAW
12          The ends of justice served by granting said continuance outweigh the best interests of
13
     the public and the defense, since the failure to grant said continuance would be likely to result
14
     in a miscarriage of justice, would deny the defendant sufficient time and the opportunity within
15
16   which to be able to effectively and thoroughly prepare for his change of plea hearing, taking

17   into account the exercise of due diligence.
18
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
19
     United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United
20
     States Code §§ 3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).
21
22
23
24
25
26
27
28


                                                     4
           Case 2:19-cr-00133-APG-VCF Document 222 Filed 11/25/20 Page 5 of 5




                                               ORDER
 1
 2          IT IS THEREFORE ORDERED that the change of plea hearing currently scheduled for

 3   December 2, 2020, at the hour of 4:00 p.m. be vacated and continued to the 3rd day of
 4
     February, 2021, at the hour of 3:00 p.m. in courtroom 6C.
 5
 6
 7          DATED AND DONE this 25th day of November 2020.

 8
 9                                                        ________________________________
10                                                        UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
